Exhibit 10.A(i)b

 

[g16281jcimage002.gif]

 

LIMITED LIABILITY PARTNERSHIP

 

EXECUTION COPY

 

10 JUNE 2003

 

 

ECOLAB INC.

 

as Issuer

 

and

 

CITIBANK, N.A.

 

as Issue and Paying Agent

 

--------------------------------------------------------------------------------

 

NOTE AGENCY AGREEMENT
relating to a U.S.$200,000,000
EURO-COMMERCIAL PAPER PROGRAMME

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

1.

Interpretation

 

 

2.

Appointments

 

 

3.

Issue Of Notes

 

 

4.

Payment

 

 

5.

Cancellation, Destruction, Records And Custody

 

 

6.

Fees And Expenses

 

 

7.

Indemnity

 

 

8.

No Liability For Consequential Loss

 

 

9.

Agents Of The Issuer

 

 

10.

General

 

 

11.

Changes In Agent

 

 

12.

Agent As Holders Of Notes

 

 

13.

Notices

 

 

14.

Law And Jurisdiction

 

 

15.

Rights Of Third Parties

 

 

16.

Modification

 

 

17.

Counterparts

 

SCHEDULE

Forms Of Note

 

2

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 10 June 2003

 

BETWEEN

 

(1)           ECOLAB INC. (the “Issuer”); and

 

(2)           CITIBANK, N.A. (the “Agent”).

 

WHEREAS

 

(A)          Pursuant to, and subject to the terms and conditions of, a dealer
agreement of even date herewith between the Issuer, the Arranger referred to
therein and the dealers from time to time party thereto (together, the “Dealers”
and each, a “Dealer”) (such agreement as amended or supplemented from time to
time herein being referred to as the “Dealer Agreement”) the Issuer may from
time to time issue Notes (as defined below).

 

(B)           The parties hereto wish to record the arrangements agreed between
them in relation to the Notes to be issued pursuant to this Agreement.

 

IT IS AGREED as follows:

 


1.             INTERPRETATION

 


1.1           IN THIS AGREEMENT:


 

“Agents” means Citibank, N.A. acting as issue and paying agent and as
calculation agent (if so appointed in relation to a Series of Notes) and “Agent”
shall be construed accordingly;

 

“Business Day”, except to the extent that the context requires otherwise, means
a day (other than a Saturday or Sunday):

 

(a)           on which deposits in the relevant currency are dealt in on the
London Interbank Market;

 

(b)           on which commercial banks and foreign exchange markets settle
payments and are open for business in London and, if a payment is to be made on
that day under this Agreement or any of the Notes, in the place of payment and
(other than for payments in euro) the principal financial centre of the country
of the relevant currency in which the payment is to be made;

 

(c)           on which the Clearing Systems are in operation; and

 

(d)           in the case of Notes denominated in Euro, a day which is a TARGET
Business Day (as defined below);

 

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme or any
successor thereto:

 

“Clearing System” means each or any of Clearstream, Luxembourg, Euroclear Bank
S.A./N.V., as operator of the Euroclear system, Euroclear France or such other
recognised clearing system as may be agreed from time to time between the Issuer
and

 

3

--------------------------------------------------------------------------------


 

the Agent and in which Notes may from time to time be held, or any successor to
such entities;

 

“Common Depositary” means Citibank, N.A. acting as a depositary common to
Euroclear Bank S.A./N.V., as operator of the Euroclear system and Clearstream,
Luxembourg at such offices in London as shall be notified by both of them to the
Agent from time to time;

 

“Deed of Covenant” means the deed of covenant, dated the date hereof, executed
by the Issuer in respect of Global Notes issued pursuant to this Agreement, as
such deed may be amended or supplemented from time to time;

 

“Definitive Note” means a security printed Note in definitive form;

 

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars;

 

“Euro” and “€” denote the single currency introduced at the start of the third
stage of European Economic and Monetary Union pursuant to the Treaty
establishing the European Community, as amended; and “Euro Note” means a Note
denominated in Euro;

 

“Global Note” means a Note in global bearer form, representing an issue of
promissory notes of a like maturity which may be issued by the Issuer from time
to time pursuant to this Agreement;

 

“Index Linked Note” has the meaning ascribed thereto in the Dealer Agreement;

 

“Maximum Amount” means U.S.$200,000,000 or the equivalent amount denominated in
any currency other than Dollars, as such amount may be increased from time to
time pursuant to the Dealer Agreement;

 

“Note” means a commercial paper note of the Issuer purchased or to be purchased
by a Dealer under the Dealer Agreement, in bearer definitive or global form,
substantially in the relevant form scheduled hereto or such other form(s) as may
be agreed from time to time between the Issuer and the Agent and, unless the
context otherwise requires, includes the commercial paper notes represented by
the Global Notes;

 

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling;

 

“Swiss Franc” and “CHF” denote the lawful currency of Switzerland; and “Swiss
Franc Note” means a Note denominated in Swiss Francs;

 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is open; and

 

“Yen” and “Y” denote the lawful currency of Japan; and “Yen Note” means a note
denominated in Yen.

 

4

--------------------------------------------------------------------------------


 


1.2           REFERENCES IN THIS AGREEMENT TO THE PRINCIPAL AMOUNT OF ANY NOTE
SHALL BE DEEMED TO INCLUDE ANY ADDITIONAL AMOUNTS WHICH MAY BECOME PAYABLE IN
RESPECT THEREOF PURSUANT TO THE TERMS OF SUCH NOTE.

 


1.3           ANY REFERENCE IN THIS AGREEMENT TO A CLAUSE OR A SCHEDULE IS,
UNLESS OTHERWISE STATED, TO A CLAUSE HEREOF OR A SCHEDULE HERETO.

 


1.4           HEADINGS AND SUB-HEADINGS ARE FOR EASE OF REFERENCE ONLY AND SHALL
NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.

 


2.             APPOINTMENTS

 


2.1           THE ISSUER HEREBY APPOINTS CITIBANK, N.A. AT ITS SPECIFIED OFFICE
IN LONDON AS ISSUE AGENT AND AS PAYING AGENT FOR THE NOTES.

 


2.2           THE AGENT WILL ACT AS CALCULATION AGENT FOR INDEX LINKED NOTES,
SUBJECT IN EACH CASE TO ITS SPECIFIC AGREEMENT TO ACT AS SUCH FOR EACH RELEVANT
SERIES OF NOTES.

 


2.3           ANY REFERENCE HEREIN TO THE “AGENT” OR ITS “SPECIFIED OFFICE”
SHALL BE DEEMED TO INCLUDE SUCH OTHER AGENT OR OFFICE OF THE AGENT (AS THE CASE
MAY BE) AS MAY BE APPOINTED OR SPECIFIED FROM TIME TO TIME HEREUNDER.

 


3.             ISSUE OF NOTES

 


3.1           EACH NOTE ISSUED HEREUNDER SHALL BE SUBSTANTIALLY IN THE RELEVANT
FORM SCHEDULED HERETO OR, AS THE CASE MAY BE, SUCH OTHER FORM AS MAY BE AGREED
BETWEEN THE ISSUER AND THE AGENT FROM TIME TO TIME AND SHALL BE DULY EXECUTED
EITHER MANUALLY OR IN FACSIMILE ON BEHALF OF THE ISSUER AND AUTHENTICATED BY AN
AUTHORISED SIGNATORY OR SIGNATORIES OF THE AGENT.  THE ISSUER SHALL PROCURE THAT
A SUFFICIENT QUANTITY OF EXECUTED BUT UNAUTHENTICATED BLANK NOTES IS AT ALL
TIMES AVAILABLE TO THE AGENT FOR THE PURPOSE OF ISSUE UNDER THIS AGREEMENT.

 


3.2           THE ISSUER SHALL GIVE TO THE AGENT BY FAX OR TELEX OR THROUGH THE
CITITREASURY MANAGER SYSTEM DETAILS OF ANY NOTES TO BE ISSUED BY IT UNDER THIS
AGREEMENT AND ALL SUCH OTHER INFORMATION AS THE AGENT MAY REQUIRE FOR IT TO
CARRY OUT ITS FUNCTIONS AS CONTEMPLATED BY THIS CLAUSE, BY NOT LATER THAN:

 


3.2.1        12 NOON (LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
STERLING DEFINITIVE NOTES); OR


 


3.2.2        12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE); OR


 


3.2.3        IN ANY OTHER CASE, 4.00 P.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR
TO THE PROPOSED ISSUE DATE,


 

(or such later time or date as may be agreed between the Issuer and the Agent)
in respect thereof and the Agent shall thereupon be authorised to complete Notes
of the appropriate aggregate amount and/or (as the case may be) a Global Note by
inserting in the appropriate place on the face of each Note inter alia the dates
on which such Note shall be issued and shall mature and otherwise completing the
same.

 

5

--------------------------------------------------------------------------------


 


3.3           IF ANY SUCH NOTES AS ARE MENTIONED IN CLAUSE 3.2 ARE NOT TO BE
ISSUED ON ANY ISSUE DATE, THE ISSUER SHALL NOTIFY THE AGENT IMMEDIATELY, AND IN
ANY EVENT NO LATER THAN:


 


3.3.1        12 NOON (LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
STERLING DEFINITIVE NOTES);


 


3.3.2        12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE); OR


 


3.3.3        4.00 P.M. (LONDON TIME) ONE BUSINESS DAY PRIOR TO THE PROPOSED
ISSUE DATE (IN THE CASE OF A NOTE DENOMINATED IN A CURRENCY OTHER THAN
STERLING).

 

Upon receipt of such notice the Agent shall not thereafter issue or release the
relevant Notes, but shall cancel and destroy them.

 


3.4           THE AGENT SHALL, UPON NOTIFICATION BY TELEPHONE, FAX OR TELEX FROM
THE DEALER WHO HAS ARRANGED TO PURCHASE NOTES FROM THE ISSUER, SUCH NOTIFICATION
TO BE RECEIVED IN SUFFICIENT TIME TO ENABLE DELIVERY TO BE MADE AS CONTEMPLATED
HEREIN AND IN ANY EVENT NO LATER THAN:


 


3.4.1        12 NOON (LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
STERLING DEFINITIVE NOTES);


 


3.4.2        12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE IN THE CASE OF
NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE; OR


 


3.4.3        IN ANY OTHER CASE, 10.00 A.M. (LONDON TIME) ONE BUSINESS DAY PRIOR
TO THE PROPOSED ISSUE DATE,


 

or such later time or date as may be agreed between the Agent and the relevant
Dealer, that payment by it to the Issuer of the purchase price of any Note has
been or will be duly made against delivery of such Notes and (if applicable) of
details of the securities account hereinafter referred to:

 

(A)        IN THE CASE OF NOTES TO BE CLEARED THROUGH EUROCLEAR BANK S.A./N.V.,
AS OPERATOR OF THE EUROCLEAR SYSTEM AND/OR CLEARSTREAM, LUXEMBOURG OR ANY OTHER
CLEARING SYSTEM OTHER THAN EUROCLEAR FRANCE, DELIVER SUCH NOTE ON THE BUSINESS
DAY IMMEDIATELY PRECEDING ITS ISSUE DATE TO OR TO THE ORDER OF EUROCLEAR BANK
S.A./N.V., AS OPERATOR OF THE EUROCLEAR SYSTEM AND/OR CLEARSTREAM, LUXEMBOURG
(WHICH MAY BE BY DELIVERY TO THE COMMON DEPOSITARY) AND/OR SUCH OTHER CLEARING
SYSTEM, FOR CREDIT ON THE ISSUE DATE OF SUCH NOTE TO SUCH SECURITIES ACCOUNT AS
SHALL HAVE BEEN NOTIFIED TO IT; OR

 

(B)        IN THE CASE OF NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE, DELIVER
SUCH NOTE BY 1:30 P.M. (PARIS TIME) ON THE PROPOSED ISSUE DATE TO OR TO THE
ORDER OF EUROCLEAR FRANCE (WHICH MAY BE BY DELIVERY TO THE SUB-DEPOSITARY TO THE
COMMON DEPOSITARY) FOR CREDIT ON THE ISSUE DATE OF SUCH NOTE TO SUCH SECURITIES
ACCOUNT AS SHALL HAVE BEEN NOTIFIED TO IT; OR

 

(C)        IF NO SUCH DETAILS ARE GIVEN, OR, IN THE CASE OF STERLING DEFINITIVE
NOTES, MAKE THE SAME AVAILABLE ON ITS ISSUE DATE FOR COLLECTION AT ITS SPECIFIED
OFFICE IN LONDON.

 

6

--------------------------------------------------------------------------------


 


3.5           THE AGENT SHALL (IF APPLICABLE) GIVE INSTRUCTIONS TO THE RELEVANT
CLEARING SYSTEM TO CREDIT THE NOTES TO THE AGENT’S DISTRIBUTION ACCOUNT.  EACH
NOTE CREDITED TO THE AGENT’S DISTRIBUTION ACCOUNT WITH THE RELEVANT CLEARING
SYSTEM FOLLOWING THE DELIVERY OF THE NOTES IN ACCORDANCE WITH CLAUSE 3.4 ABOVE
SHALL BE HELD TO THE ORDER OF THE ISSUER PENDING DELIVERY TO THE RELEVANT DEALER
ON A DELIVERY AGAINST PAYMENT BASIS IN ACCORDANCE WITH THE NORMAL PROCEDURES OF
THE RELEVANT CLEARING SYSTEM.  THE AGENT SHALL ON THE ISSUE DATE AND AGAINST
RECEIPT OF FUNDS FROM THE RELEVANT DEALER TRANSFER THE PROCEEDS OF ISSUE TO THE
ISSUER TO THE RELEVANT ACCOUNT NOTIFIED BY THE ISSUER TO THE AGENT IN ACCORDANCE
WITH CLAUSE 3.2 ABOVE.


 


3.6           IF ON THE ISSUE DATE THE RELEVANT DEALER DOES NOT PAY THE
SUBSCRIPTION PRICE DUE FROM IT IN RESPECT OF ANY NOTE (THE “DEFAULTED NOTE”) AND
AS A RESULT THE DEFAULTED NOTE REMAINS IN THE AGENT’S DISTRIBUTION ACCOUNT WITH
THE RELEVANT CLEARING SYSTEM AFTER THE ISSUE DATE (RATHER THAN BEING CREDITED TO
THE DEALER’S ACCOUNT AGAINST PAYMENT), THE AGENT WILL CONTINUE TO HOLD THE
DEFAULTED NOTE TO THE ORDER OF THE ISSUER.


 


3.7           IF THE AGENT PAYS AN AMOUNT (THE “ADVANCE”) TO THE ISSUER ON THE
BASIS THAT A PAYMENT (THE “PAYMENT”) HAS BEEN, OR WILL BE, RECEIVED FROM THE
RELEVANT DEALER AND IF THE PAYMENT HAS NOT BEEN OR IS NOT RECEIVED BY THE AGENT
ON THE DATE THE AGENT PAYS THE ISSUER, THE AGENT SHALL PROMPTLY INFORM THE
RELEVANT DEALER AND REQUEST THAT DEALER TO MAKE GOOD THE PAYMENT, FAILING WHICH
THE ISSUER SHALL, UPON BEING REQUESTED TO DO SO, REPAY TO THE AGENT THE ADVANCE
AND PAY INTEREST (ON THE BASIS OF THE AGGREGATE OF 1% PER ANNUM AND THE AGENT’S
COST OF FUNDING, AS DETERMINED BY THE AGENT IN ITS SOLE DISCRETION) ON THE
ADVANCE UNTIL THE EARLIER OF REPAYMENT IN FULL OF THE ADVANCE AND RECEIPT IN
FULL BY THE AGENT OF THE PAYMENT.


 


3.8           AS SOON AS PRACTICABLE AFTER THE DATE OF ISSUE OF ANY NOTES, THE
AGENT SHALL DELIVER TO THE ISSUER PARTICULARS OF (A) THE NUMBER AND AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES COMPLETED, AUTHENTICATED AND DELIVERED BY IT, OR
MADE AVAILABLE BY IT FOR COLLECTION, ON SUCH DATE, (B) THE ISSUE DATE AND THE
MATURITY DATE OF SUCH NOTES AND (C) THE SERIES AND SERIAL NUMBERS OF ALL SUCH
NOTES IF REQUESTED.


 


3.9           THE ISSUER HEREBY AUTHORISES AND INSTRUCTS THE AGENT TO MAKE ALL
NECESSARY NOTIFICATIONS TO AND FILINGS WITH THE BANK OF ENGLAND, THE JAPANESE
MINISTRY OF FINANCE (IN RESPECT OF YEN NOTES) AND THE RELEVANT SWISS AUTHORITIES
(IN RESPECT OF SWISS FRANC NOTES).


 


3.10         THE ISSUER HEREBY AUTHORISES AND INSTRUCTS THE AGENT TO COMPLETE,
AUTHENTICATE AND DELIVER ON ITS BEHALF DEFINITIVE NOTES IN ACCORDANCE WITH THE
TERMS OF ANY GLOBAL NOTE PRESENTED TO THE AGENT FOR EXCHANGE IN WHOLE (BUT NOT
IN PART ONLY).


 


3.11         THE ISSUER WILL GIVE AT LEAST 10 DAYS PRIOR WRITTEN NOTICE TO THE
AGENT OF A CHANGE IN THE MAXIMUM AMOUNT OF NOTES WHICH MAY BE ISSUED UNDER THE
DEALER AGREEMENT.


 


3.12         THE ISSUER WILL PROMPTLY NOTIFY THE AGENT IN WRITING OF THE
APPOINTMENT, RESIGNATION OR TERMINATION OF THE APPOINTMENT OF ANY DEALER.  IF
THE NOTIFICATION IS IN RESPECT OF A NEW DEALER APPOINTMENT, THE ISSUER WILL
NOTIFY THE AGENT TWO BUSINESS DAYS PRIOR TO THE NEW ISSUE.

 

7

--------------------------------------------------------------------------------


 


4.             PAYMENT

 


4.1           THE ISSUER UNDERTAKES IN RESPECT OF EACH NOTE ISSUED BY THE ISSUER
TO PAY, IN THE CURRENCY IN WHICH SUCH NOTE IS DENOMINATED, ON THE MATURITY DATE
(OR BY SUCH EARLIER TIME AS MAY BE DETERMINED BY THE AGENT IN ACCORDANCE WITH
THE FINAL SENTENCE OF THIS CLAUSE 4.1) OR ANY RELEVANT INTEREST PAYMENT DATE OF
EACH NOTE, AN AMOUNT SUFFICIENT TO PAY THE FULL AMOUNT PAYABLE ON SUCH DATE BY
WAY OF PRINCIPAL INTEREST OR OTHERWISE IN RESPECT THEREOF:


 


4.1.1        IN THE CASE OF DOLLAR NOTES, BY TRANSFER OF SAME DAY VALUE DOLLAR
FUNDS TO ACCOUNT NUMBER 10990765, FAO EURO NOTES OF THE AGENT AT CITIBANK, N.A.,
399 PARK AVENUE, NEW YORK, N.Y. 10043, U.S.A. OR SUCH OTHER ACCOUNT OF THE AGENT
AT SUCH BANK IN NEW YORK CITY AS THE AGENT MAY FROM TIME TO TIME DESIGNATE FOR
THE PURPOSE;


 


4.1.2        IN THE CASE OF EURO NOTES, BY TRANSFER OF SAME DAY VALUE EURO FUNDS
TO SUCH ACCOUNT OF THE AGENT AS THE AGENT MAY FROM TIME TO TIME DESIGNATE FOR
THE PURPOSE; AND


 


4.1.3        IN THE CASE OF NOTES DENOMINATED IN ANY OTHER CURRENCY, BY TRANSFER
OF IMMEDIATELY AVAILABLE AND FREELY TRANSFERABLE FUNDS IN SUCH OTHER CURRENCY TO
SUCH ACCOUNT OF THE AGENT AT SUCH BANK IN THE PRINCIPAL FINANCIAL CENTRE FOR
SUCH OTHER CURRENCY AS THE AGENT MAY FROM TIME TO TIME DESIGNATE FOR THE
PURPOSE,


 

or, in each case, by such other form of transfer as may be agreed between the
Issuer and the Agent.  If the Agent determines in its absolute discretion that
the payment in accordance with this Clause 4.1 is required to be made earlier,
it will provide to the Issuer not less than 21 days prior notice in writing of
such requirement.

 


4.2           THE ISSUER SHALL, PRIOR TO 12 NOON (LONDON TIME) ON THE SECOND
BUSINESS DAY IMMEDIATELY PRECEDING THE MATURITY DATE OR ANY RELEVANT INTEREST
PAYMENT DATE OF ANY NOTE (OR SUCH LATER TIME OR DATE AS MAY SUBSEQUENTLY BE
AGREED BETWEEN THE ISSUER AND THE AGENT), SEND TO THE AGENT IRREVOCABLE
CONFIRMATION THAT PAYMENT WILL BE MADE AND THE DETAILS OF THE BANK THROUGH WHICH
THE ISSUER IS TO MAKE THE PAYMENT DUE PURSUANT TO THIS CLAUSE 4.2.


 


4.3           THE ISSUER HEREBY AUTHORISES AND DIRECTS THE AGENT FROM FUNDS SO
PAID TO THE AGENT TO MAKE PAYMENT OF ALL AMOUNTS DUE ON THE NOTES AS SET FORTH
HEREIN AND IN THE NOTES.


 


4.4           IF THE AGENT HAS NOT RECEIVED ON THE MATURITY DATE OR ANY RELEVANT
INTEREST PAYMENT DATE OF ANY NOTES THE FULL AMOUNT PAYABLE IN RESPECT THEREOF ON
SUCH DATE AND CONFIRMATION SATISFACTORY TO ITSELF THAT SUCH PAYMENT HAS BEEN
RECEIVED, THE AGENT SHALL NOT BE REQUIRED TO MAKE PAYMENT OF ANY AMOUNT DUE ON
ANY NOTE.  NEVERTHELESS, SUBJECT TO THE FOREGOING, IF THE AGENT IS SATISFIED
THAT IT WILL RECEIVE SUCH FULL AMOUNT LATER, IT SHALL BE ENTITLED TO PAY
MATURING NOTES DUE IN ACCORDANCE WITH THEIR TERMS.


 


4.5           IF THE AGENT MAKES SUCH PAYMENT ON BEHALF OF THE ISSUER UNDER
CLAUSE 4.4, THE ISSUER SHALL BE LIABLE ON DEMAND BY THE AGENT TO PAY TO THE
AGENT THE AMOUNT SO PAID OUT, TOGETHER WITH INTEREST THEREON AT SUCH A RATE AS
THE AGENT MAY CERTIFY AS THE AGGREGATE OF 1% PER ANNUM AND THE AGENT’S COST OF
FUNDING ANY SUCH PAYMENT MADE BY IT (AS DETERMINED BY THE AGENT IN ITS SOLE
DISCRETION).

 

8

--------------------------------------------------------------------------------


 


4.6           IF AT ANY TIME THE AGENT MAKES A PARTIAL PAYMENT IN RESPECT OF ANY
NOTE PRESENTED TO IT, IT SHALL PROCURE THAT A STATEMENT INDICATING THE DATE AND
AMOUNT OF SUCH PAYMENT IS WRITTEN OR STAMPED ON THE FACE OF SUCH NOTE.

 


4.7           PAYMENTS TO HOLDERS OF THE NOTES SHALL NOT BE MADE TO AN ADDRESS
OR A BANK ACCOUNT MAINTAINED WITHIN THE UNITED STATES; THE NOTES MAY NOT BE
PRESENTED FOR PAYMENT WITHIN THE UNITED STATES; AND DEMAND FOR PAYMENTS UNDER
THE NOTES MAY NOT BE MADE WITHIN THE UNITED STATES.


 


5.             CANCELLATION, DESTRUCTION, RECORDS AND CUSTODY

 


5.1           ALL NOTES WHICH MATURE AND ARE PAID IN FULL SHALL BE CANCELLED
FORTHWITH BY THE AGENT.  THE AGENT SHALL, UNLESS THE ISSUER OTHERWISE DIRECTS,
DESTROY THE CANCELLED NOTES, AND AS SOON AS REASONABLY PRACTICABLE AFTER EACH
MATURITY DATE, FURNISH AT THE REQUEST OF THE ISSUER WITH PARTICULARS OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES MATURING ON SUCH MATURITY DATE WHICH
HAVE BEEN DESTROYED SINCE THE LAST CERTIFICATION SO FURNISHED AND THE SERIES AND
SERIAL NUMBERS OF ALL SUCH NOTES.


 


5.2           THE AGENT SHALL KEEP AND MAKE AVAILABLE AT ALL REASONABLE TIMES TO
THE ISSUER A FULL AND COMPLETE RECORD OF ALL NOTES AND OF THEIR ISSUE, PAYMENT,
CANCELLATION AND DESTRUCTION AND, IN THE CASE OF GLOBAL NOTES, THEIR EXCHANGE
FOR DEFINITIVE NOTES.


 


5.3           THE AGENT SHALL MAINTAIN IN SAFE CUSTODY ALL FORMS OF NOTES
DELIVERED TO AND HELD BY IT HEREUNDER AND SHALL ENSURE THAT THE SAME ARE ONLY
COMPLETED, AUTHENTICATED AND DELIVERED OR MADE AVAILABLE IN ACCORDANCE WITH THE
TERMS HEREOF.


 


5.4           THE ISSUER MAY FROM TIME TO TIME WITH THE APPROVAL, WHERE
APPROPRIATE, OF THE AGENT MAKE ARRANGEMENTS AS TO THE REPLACEMENT OF NOTES WHICH
SHALL HAVE BEEN LOST, STOLEN, MUTILATED, DEFACED OR DESTROYED, INCLUDING
(WITHOUT LIMITATION) ARRANGEMENTS AS TO EVIDENCE OF TITLE, COSTS, DELIVERY AND
INDEMNITY.


 


5.5           THE AGENT SHALL MAKE AVAILABLE FOR INSPECTION DURING ITS OFFICE
HOURS AT ITS SPECIFIED OFFICE COPIES OF THIS AGREEMENT AND THE DEED OF COVENANT.


 


6.             FEES AND EXPENSES

 


6.1           THE ISSUER UNDERTAKES TO PAY SUCH FEES AND EXPENSES IN RESPECT OF
THE AGENT’S SERVICES UNDER THIS AGREEMENT AS ARE SET OUT IN A LETTER OF EVEN
DATE HEREWITH FROM THE AGENT TO THE ISSUER, AT THE TIME AND IN ACCORDANCE WITH
THE MANNER STATED THEREIN.

 


6.2           THE ISSUER UNDERTAKES TO PAY ALL STAMP, REGISTRATION AND OTHER
TAXES AND DUTIES (INCLUDING ANY INTEREST AND PENALTIES THEREON OR IN CONNECTION
THEREWITH) TO WHICH THIS AGREEMENT OR THE ISSUE OF ANY NOTES MAY BE SUBJECT.

 


6.3           THE ISSUER UNDERTAKES TO PAY ON DEMAND ALL OUT-OF-POCKET EXPENSES
(INCLUDING LEGAL, ADVERTISING, TELEX AND POSTAGE EXPENSES) PROPERLY INCURRED BY
THE AGENT IN CONNECTION WITH ITS SERVICES UNDER THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


7.             INDEMNITY

 


7.1           THE ISSUER UNDERTAKES TO INDEMNIFY AND HOLD HARMLESS THE AGENT ON
DEMAND BY THE AGENT AGAINST ANY LOSSES, LIABILITIES, COSTS, EXPENSES, CLAIMS,
ACTIONS OR DEMANDS WHICH THE AGENT MAY INCUR OR WHICH MAY BE MADE AGAINST THE
AGENT, DIRECTLY RELATED TO THE APPOINTMENT OR THE EXERCISE OF THE POWERS,
DISCRETIONS, AUTHORITIES AND DUTIES OF THE AGENT UNDER THIS AGREEMENT EXCEPT
SUCH AS MAY RESULT FROM ITS OWN NEGLIGENCE OR BAD FAITH OR THAT OF ITS OFFICERS,
EMPLOYEES OR AGENTS OR THE AGENT’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER
THIS AGREEMENT.  THE INDEMNITIES CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE
TERMINATION OR EXPIRY OF THIS AGREEMENT.


 


7.2           THE AGENT UNDERTAKES TO INDEMNIFY AND HOLD HARMLESS THE ISSUER ON
DEMAND BY THE ISSUER AGAINST ANY LOSSES, LIABILITIES, COSTS, EXPENSES, CLAIMS,
ACTIONS OR DEMANDS WHICH THE ISSUER MAY INCUR OR WHICH MAY BE MADE AGAINST THE
ISSUER AS A RESULT OF THE AGENT’S OWN NEGLIGENCE OR BAD FAITH OR THAT OF ITS
OFFICERS, EMPLOYEES OR AGENTS OR THE AGENT’S FAILURE TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


8.             NO LIABILITY FOR CONSEQUENTIAL LOSS

 

Except in the case of negligence or wilful default, the Agent shall not be
liable either for any act or omission under this Agreement, or if any Note shall
be lost, stolen, destroyed or damaged.  Notwithstanding the foregoing, under no
circumstances will the Agent be liable to the Issuer, nor the Issuer liable to
the Agent, for any consequential loss (being loss of business, goodwill,
opportunity or profit) or any special or punitive damages of any kind
whatsoever; in each case however caused or arising and whether or not
foreseeable, even if advised of the possibility of such loss or damage.

 


9.             AGENTS OF THE ISSUER

 


9.1           IN ACTING HEREUNDER AND IN CONNECTION WITH THE NOTES, THE AGENT
SHALL ACT SOLELY AS AGENT OF THE ISSUER AND WILL NOT THEREBY ASSUME ANY
OBLIGATIONS TOWARDS OR RELATIONSHIP OF AGENCY OR TRUST FOR ANY HOLDERS OF NOTES,
INCLUDING AS A CUSTODIAN, NOMINEE OR OTHERWISE.  ANY FUNDS HELD BY THE AGENT FOR
PAYMENTS IN RESPECT OF THE NOTES NEED NOT BE SEGREGATED FROM OTHER FUNDS EXCEPT
AS REQUIRED BY LAW.  THE AGENT SHALL NOT BE UNDER ANY LIABILITY FOR INTEREST ON
ANY MONEYS AT ANY TIME RECEIVED BY IT PURSUANT TO ANY OF THE PROVISIONS OF THIS
AGREEMENT OR OF THE NOTES.


 


9.2           THE AGENT MAY GENERALLY ENGAGE IN ANY KIND OF BANKING OR OTHER
BUSINESS WITH THE ISSUER NOTWITHSTANDING ITS APPOINTMENTS AS ISSUE AGENT AND
PAYING AGENT HEREUNDER.


 


10.           GENERAL

 


10.1         PRIOR TO THE FIRST ISSUE OF THE NOTES, THE ISSUER SHALL SUPPLY TO
THE AGENT COPIES OF ALL CONDITION PRECEDENT DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO THE DEALER AGREEMENT.


 


10.2         THE AGENT SHALL BE OBLIGED TO PERFORM SUCH DUTIES AND ONLY SUCH
DUTIES AS ARE HEREIN SPECIFICALLY SET FORTH, AND NO IMPLIED DUTIES OR
OBLIGATIONS SHALL BE READ INTO THIS AGREEMENT AGAINST THE AGENT.  THE AGENT
SHALL NOT BE UNDER ANY OBLIGATION TO TAKE ANY ACTION HEREUNDER WHICH IT EXPECTS
WILL RESULT IN ANY EXPENSE OR LIABILITY OF THE AGENT, THE PAYMENT OF WHICH
WITHIN A REASONABLE TIME IS NOT, IN ITS OPINION, ASSURED TO IT.

 

10

--------------------------------------------------------------------------------


 


10.3         EXCEPT AS ORDERED BY A COURT OF COMPETENT JURISDICTION OR AS
REQUIRED BY LAW, AND NOTWITHSTANDING ANY NOTICE TO THE CONTRARY, THE ISSUER AND
THE AGENT SHALL BE ENTITLED TO TREAT THE BEARER OR HOLDER OF ANY NOTE AS THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES AND SHALL NOT BE REQUIRED TO OBTAIN ANY
PROOF THEREOF OR AS TO THE IDENTITY OF THE BEARER OR HOLDER.


 


10.4         THE AGENT MAY CONSULT WITH LEGAL AND OTHER PROFESSIONAL ADVISERS
SELECTED IN GOOD FAITH AND SATISFACTORY TO IT AND THE OPINION OF SUCH ADVISERS
SHALL BE FULL AND COMPLETE PROTECTION IN RESPECT OF ANY ACTION TAKEN, OMITTED OR
SUFFERED HEREUNDER IN GOOD FAITH AND WITHOUT NEGLIGENCE AND IN ACCORDANCE WITH
THE OPINION OF SUCH ADVISERS.


 


10.5         THE AGENT SHALL BE PROTECTED AND SHALL INCUR NO LIABILITY FOR OR IN
RESPECT OF ANY ACTION TAKEN OR THING SUFFERED BY IT IN RELATION TO ANY ISSUE OF
NOTES IN RELIANCE UPON ANY NOTE, NOTICE, DIRECTION, CONSENT, CERTIFICATE,
AFFIDAVIT, STATEMENT, TELEX OR OTHER PAPER OR DOCUMENT REASONABLY BELIEVED BY IT
IN GOOD FAITH TO BE GENUINE AND TO HAVE BEEN PASSED OR SIGNED BY THE PROPER
PARTIES.

 


11.           CHANGES IN AGENT

 


11.1         THE AGENT MAY RESIGN ITS APPOINTMENT HEREUNDER AT ANY TIME BY
GIVING TO THE ISSUER, AND THE ISSUER MAY TERMINATE THE APPOINTMENT OF THE AGENT
BY GIVING TO THE AGENT, AT LEAST 30 DAYS’ WRITTEN NOTICE TO THAT EFFECT,
PROVIDED THAT NO SUCH RESIGNATION OR TERMINATION OF THE APPOINTMENT OF THE AGENT
SHALL TAKE EFFECT UNTIL A SUCCESSOR HAS BEEN APPOINTED BY THE ISSUER.

 


11.2         THE ISSUER AGREES WITH THE AGENT THAT IF, BY THE DAY FALLING 10
DAYS BEFORE THE EXPIRY OF ANY NOTICE UNDER CLAUSE 11.1, THE ISSUER HAS NOT
APPOINTED A REPLACEMENT AGENT, THEN THE AGENT SHALL BE ENTITLED, ON BEHALF OF
THE ISSUER, TO APPOINT IN ITS PLACE ANY REPUTABLE FINANCIAL INSTITUTION OF GOOD
STANDING (SUBJECT TO THE PROVISO IN CLAUSE 12 BELOW) AND THE ISSUER SHALL NOT
UNREASONABLY OBJECT TO SUCH APPOINTMENT.


 


12.           AGENT AS HOLDERS OF NOTES

 

The Agent and its officers and employees, in their individual or any other
capacity, may become the owner of, or acquire any interest in, any Notes with
the same rights that the Agent would have if it were not the Agent hereunder;
provided, however, that none of the Agent, its officers or employees may be a
“United States person” as defined in section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended (the “Code”).

 


13.           NOTICES

 


13.1         ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL, SAVE AS
OTHERWISE PROVIDED IN THIS AGREEMENT, BE MADE IN WRITING AND IN ENGLISH (BY
LETTER, TELEX OR FAX) AND SHALL BE SENT TO THE INTENDED RECIPIENT AT THE
ADDRESS, TELEX OR FAX NUMBER AND MARKED FOR THE ATTENTION OF THE PERSON (IF ANY)
FROM TIME TO TIME DESIGNATED BY THAT PARTY TO THE OTHER PARTIES HERETO FOR SUCH
PURPOSE. THE INITIAL ADDRESS, TELEX AND FAX NUMBER SO DESIGNATED BY EACH PARTY
ARE SET OUT ON THE SIGNATURE PAGE OF THIS AGREEMENT.

 


13.2         ANY COMMUNICATION FROM ANY PARTY TO ANY OTHER UNDER THIS AGREEMENT
SHALL BE EFFECTIVE IF SENT BY LETTER OR FAX, UPON RECEIPT BY THE ADDRESSEE; AND
IF SENT BY TELEX, UPON RECEIPT

 

11

--------------------------------------------------------------------------------


 


BY THE SENDER OF THE ADDRESSEE’S ANSWERBACK AT THE END OF TRANSMISSION; PROVIDED
THAT ANY SUCH NOTICE OR OTHER COMMUNICATION WHICH WOULD OTHERWISE TAKE EFFECT
AFTER 4.00 P.M. ON ANY PARTICULAR DAY SHALL NOT TAKE EFFECT UNTIL 10.00 A.M. ON
THE IMMEDIATELY SUCCEEDING BUSINESS DAY IN THE PLACE OF THE ADDRESSEE.


 


14.           LAW AND JURISDICTION

 


14.1         THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, ENGLISH LAW.

 


14.2         THE ISSUER AGREES FOR THE BENEFIT OF THE AGENT THAT THE COURTS OF
ENGLAND SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY SUIT, ACTION OR
PROCEEDINGS, AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN CONNECTION
WITH THIS AGREEMENT (RESPECTIVELY, “PROCEEDINGS” AND “DISPUTES”) AND, FOR SUCH
PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS.


 


14.3         THE ISSUER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT NOW OR
HEREAFTER HAVE TO THE COURTS OF ENGLAND BEING NOMINATED AS THE FORUM TO HEAR AND
DETERMINE ANY PROCEEDINGS AND TO SETTLE ANY DISPUTES, AND AGREES NOT TO CLAIM
THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM.


 


14.4         THE ISSUER AGREES THAT THE PROCESS BY WHICH ANY PROCEEDINGS IN
ENGLAND ARE BEGUN MAY BE SERVED ON IT BY BEING DELIVERED TO LAW DEBENTURE
CORPORATE SERVICES LIMITED AT FIFTH FLOOR, 100 WOOD STREET, LONDON EC2V 7EX OR
AT ITS REGISTERED OFFICE FOR THE TIME BEING/ITS PRINCIPAL PLACE OF BUSINESS IN
ENGLAND FOR THE TIME BEING/ANY OTHER ADDRESS FOR THE TIME BEING AT WHICH PROCESS
MAY BE SERVED ON IT IN ACCORDANCE WITH PART XXIII OF THE COMPANIES ACT 1985 (AS
MODIFIED OR RE-ENACTED FROM TIME TO TIME).  IF SUCH PERSON IS NOT OR CEASES TO
BE EFFECTIVELY APPOINTED TO ACCEPT SERVICE OF PROCESS ON THE ISSUER’S BEHALF,
THE ISSUER SHALL, ON THE WRITTEN DEMAND OF THE AGENT, APPOINT A FURTHER PERSON
IN ENGLAND TO ACCEPT SERVICE OF PROCESS ON ITS BEHALF AND, FAILING SUCH
APPOINTMENT WITHIN 15 DAYS, THE AGENT SHALL BE ENTITLED TO APPOINT SUCH A PERSON
BY WRITTEN NOTICE TO THE ISSUER.  NOTHING IN THIS SUB-CLAUSE SHALL AFFECT THE
RIGHT OF THE AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


14.5         THE SUBMISSION TO THE JURISDICTION OF THE COURTS OF ENGLAND SHALL
NOT (AND SHALL NOT BE CONSTRUED SO AS TO) LIMIT THE RIGHT OF THE AGENT TO TAKE
PROCEEDINGS IN ANY OTHER COURT OF COMPETENT JURISDICTION, NOR SHALL THE TAKING
OF PROCEEDINGS IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE TAKING OF
PROCEEDINGS IN ANY OTHER JURISDICTION (WHETHER CONCURRENTLY OR NOT) IF AND TO
THE EXTENT PERMITTED BY LAW.


 


15.           RIGHTS OF THIRD PARTIES

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 


16.           MODIFICATION

 

This Agreement may be amended by further agreement among the parties hereto and
without the consent of holders of the Notes.

 

12

--------------------------------------------------------------------------------


 


17.           COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE


FORMS OF NOTE

 

Form of Multicurrency Global Note
(Interest Bearing/Discounted/Index-Linked)(1)

 

The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”) and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons.  Terms
used in this paragraph have the meanings given to them by Regulation S under the
Securities Act.

 

Any United States person who holds this Note or any Note covered hereby will be
subject to limitations under the United States income tax laws, including the
limitations provided in sections 165(j) and 1287(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”).  By accepting this Note
or any Note covered hereby, the holder represents and warrants that it is not a
United States person (other than an exempt recipient described in section
6049(b)(4) of the Code and regulations thereunder) and that it is not acting for
or on behalf of a United States person (other than an exempt recipient described
in section 6049(b)(4) of the Code and regulations thereunder).  Terms used in
this paragraph have the meanings given to them by the applicable provisions of
the Code and the regulations thereunder.

 

ECOLAB INC.
(incorporated under the laws of the State of Delaware)

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Specified Currency:

 

Denomination:

 

 

 

Nominal Amount:

 

Reference Rate: LIBOR/EURIBOR(1)

(words and figures if a Sterling Note)

 

 

 

 

 

Calculation Agent:(2)

 

 

 

 

 

Fixed Interest Rate:(3)                              %per annum

 

Margin:(4)                                                                    %

 

 

 

Calculation Agent:(5)

 

Interest Payment Dates:(6)

(Interest)

 

 

 

1.             For value received, ECOLAB INC. (the “Issuer”) promises to pay to
the bearer of this Global Note on the above-mentioned Maturity Date:

 

--------------------------------------------------------------------------------

(1)   Delete as appropriate.  The reference rate will be LIBOR unless this
Global Note is denominated in euro and the Issuer and the relevant Dealer agree
that the reference rate should be EURIBOR.

(2)   Complete for index-linked Notes only.

(3)   Complete for fixed rate interest bearing Notes only.

(4)   Complete for floating rate interest bearing Notes only.

(5)   Complete for floating rate interest bearing Notes only.

(6)   Complete for interest bearing Notes.

 

14

--------------------------------------------------------------------------------


 

(a)           the above-mentioned Nominal Amount;

 

(b)           if this Global Note is index-linked, an amount (representing
either principal or interest) to be calculated by the Calculation Agent named
above, in accordance with the redemption or interest calculation, a copy of
which is attached to this Global Note and/or is available for inspection at the
offices of the Issue and Paying Agent referred to below,

 

together with interest thereon at the rate and at the times (if any) specified
herein.

 

All such payments shall be made in accordance with a note agency agreement dated
10 June 2003 between the Issuer and the issue and paying agent referred to
therein, a copy of which is available for inspection at the offices of Citibank
N.A. (the “Issue and Paying Agent”) at 5 Carmelite Street, London EC4Y 0PA, and
subject to and in accordance with the terms and conditions set forth below.  All
such payments shall be made upon presentation and surrender of this Global Note
at the offices of the Issue and Paying Agent referred to above by transfer to an
account denominated in the above-mentioned Specified Currency maintained by the
bearer in the principal financial centre in the country of that currency or, in
the case of a Global Note denominated in euro, by euro cheque drawn on, or by
transfer to a euro account (or any other account to which euro may be credited
or transferred) maintained by the payee with, a bank in the principal financial
centre of any member state of the European Union. If, as was agreed by the EU
Council of Economic and Finance Ministers on 21 January 2003, the new directive
on the taxation of savings income is implemented, the Issuer will ensure that it
maintains an issue and paying agent in a member state of the European Union that
will not be obliged to withhold or deduct tax pursuant to such directive or any
law implementing or complying with, or introduced to conform to, such directive
(if such a member state of the European Union exists.  Payments to the bearer of
this Global Note shall not be made to an address or a bank account maintained
within the United States, the Notes may not be presented for payment within the
United States, and demand for payments under the Notes may not be made within
the United States.

 

2.             This Global Note is issued in representation of an issue of Notes
in the above-mentioned aggregate Nominal Amount.

 

3.             All payments in respect of this Global Note by or on behalf of
the Issuer shall be made without set-off, counterclaim, fees, liabilities or
similar deductions and free and clear of, and without deduction or withholding
for or on account of, taxes, levies, duties, assessments or charges of any
nature now or hereafter imposed, levied, collected, withheld or assessed in any
jurisdiction through, in or from which such payments are made or any political
subdivision or taxing authority of or in any of the foregoing (“Taxes”).  If the
Issuer or any agent thereof is required by law or regulation to make any
deduction or withholding for or on account of Taxes, the Issuer shall, to the
extent permitted by applicable law or regulation, pay such additional amounts as
shall be necessary in order that the net amounts received by the bearer of this
Global Note after such deduction or withholding shall equal the amount which
would have been receivable hereunder in the absence of such deduction or
withholding, except that no such additional amounts shall be payable where this
Global Note is presented for payment:

 

15

--------------------------------------------------------------------------------


 

(a)           by or on behalf of a holder which is liable to such Taxes by
reason of its having some connection with the jurisdiction imposing the Taxes
other than the mere holding of this Global Note; or

 

(b)           where such deduction or withholding is imposed on a payment to an
individual and is required to be made pursuant to any European Union directive
on the taxation of savings (as was agreed by the EU Council of Economic and
Finance Ministers on 21 January 2003) or any law implementing or complying with,
or introduced in order to conform to, such directive; or

 

(c)           by or on behalf of a holder who would have been able to avoid such
withholding or deduction by presenting this Global Note to another issue and
paying agent in a member state of the European Union; or

 

(d)           more than 15 days after the Maturity Date or, if applicable, the
relevant Interest Payment Date or (in either case) the date on which payment
hereof is duly provided for, whichever occurs later, except to the extent that
the holder would have been entitled to such additional amounts if it had
presented this Global Note on the last day of such period of 15 days.

 

4.             The payment obligation of the Issuer represented by this Global
Note constitutes and at all times shall constitute a direct and unsecured
obligation of the Issuer ranking pari passu with all present and future
unsecured and unsubordinated indebtedness of the Issuer other than obligations
preferred by mandatory provisions of law.

 

5.             If the Maturity Date or, if applicable, the relevant Interest
Payment Date is not a Payment Business Day (as defined herein) payment in
respect hereof will not be made and credit or transfer instructions shall not be
given until the next following Payment Business Day (provided that, if such
postponed payment would have the effect of extending the tenor of the relevant
Note to more than 183 days, payment will be made and credit and transfer
instructions will be given, on the immediately preceding Payment Business Day)
and the bearer of this Global Note shall not be entitled to any adjustment to
interest or other sums in respect of such payment.

 

As used in this Global Note:

 

“Payment Business Day” means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency or (ii) if
the above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and

 

16

--------------------------------------------------------------------------------


 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

6.             This Global Note is negotiable and, accordingly, title hereto
shall pass by delivery and the bearer shall be treated as being absolutely
entitled to receive payment upon due presentation hereof (notwithstanding any
notation of ownership or other writing thereon or notice of any previous loss or
theft thereof).

 

7.             This Global Note is issued in respect of an issue of Notes of the
Issuer and is exchangeable in whole (but not in part only) for duly executed and
authenticated bearer Notes in definitive form (whether before, on or, subject as
provided below, after the Maturity Date) only:

 

(a)           if the clearing system(s) in which this Global Note is held at the
relevant time is closed for a continuous period of 14 days or more (other than
by reason of weekends or public holidays, statutory or otherwise); or

 

(b)           if default is made in the payment of any amount payable in respect
of this Global Note.

 

Upon presentation and surrender of this Global Note during normal business hours
to the Issuer at the offices of the Issue and Paying Agent (or to any other
person or at any other office outside the United States as may be designated in
writing by the Issuer to the bearer), the Issue and Paying Agent shall
authenticate and deliver, in exchange for this Global Note, bearer definitive
notes denominated in the above-mentioned Specified Currency in an aggregate
nominal amount equal to the Nominal Amount of this Global Note.

 

8.             If, upon any such default and following such surrender,
definitive Notes are not issued in full exchange for this Global Note before
5.00 p.m. (London time) on the thirtieth day after surrender, this Global Note
(including the obligation hereunder to issue definitive notes) will become void
and the bearer will have no further rights under this Global Note (but without
prejudice to the rights which the bearer or any other person may have under a
Deed of Covenant dated 10 June 2003, entered into by the Issuer).

 

9.             If this is an interest bearing Global Note, then:

 

(a)           notwithstanding the provisions of paragraph 1 above, if any
payment of interest in respect of this Global Note falling due for payment prior
to the above-mentioned Maturity Date remains unpaid on the fifteenth day after
falling so due, the amount referred to in part (a) or (b) (as the case may be)
of paragraph 1 shall be payable on such fifteenth day; and

 

(b)           upon each payment of interest (if any) prior to the Maturity Date
in respect of this Global Note, the Schedule hereto shall be duly completed by
the Issue and Paying Agent to reflect such payment.

 

10.           If this is a fixed rate interest bearing Global Note, interest
shall be calculated on the Nominal Amount as follows:

 

17

--------------------------------------------------------------------------------


 

(a)           interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days or, if this Global Note is denominated in Sterling, 365 days at the
above-mentioned Fixed Interest Rate with the resulting figure being rounded to
the nearest amount of the above-mentioned Specified Currency which is available
as legal tender in the country or countries (in the case of the euro) of the
Specified Currency (with halves being rounded upwards); and

 

(b)           the period beginning on the Issue Date and ending on the first
Interest Payment Date and each successive period beginning on an Interest
Payment Date and ending on the next succeeding Interest Payment Date is an
“Interest Period” for the purposes of this paragraph.

 

11.           If this is a floating rate interest bearing Global Note, interest
shall be calculated on the Nominal Amount as follows:

 

(a)           in the case of a Global Note which specifies LIBOR as the
Reference Rate on its face, the Rate of Interest will be the aggregate of LIBOR
and the above-mentioned Margin (if any) above or below LIBOR.  Interest shall be
payable on the Nominal Amount in respect of each successive Interest Period (as
defined below) from the Issue Date to the Maturity Date only, in arrear on the
relevant Interest Payment Date, on the basis of the actual number of days in
such Interest Period and a year of 360 days or, if this Global Note is
denominated in Sterling, 365 days.

 

As used in this Global Note:

 

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
above-mentioned Specified Currency (as defined in the 2000 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Global Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period or, if this Global Note is denominated in Sterling, on the first day
thereof (a “LIBOR Interest Determination Date”); and

 

“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

(b)           in the case of a Global Note which specifies EURIBOR as the
Reference Rate on its face, the Rate of Interest will be the aggregate of
EURIBOR and the above-mentioned Margin (if any) above or below EURIBOR. 
Interest shall be payable on the Nominal Amount in respect of each successive
Interest Period (as defined below) from the Issue Date to the Maturity Date
only, in arrear on the relevant Interest Payment Date, on the basis of the
actual number of days in such Interest Period and a year of 360 days.

 

18

--------------------------------------------------------------------------------


 

As used in this Global Note, “EURIBOR” shall be equal to EUR-EURIBOR-Telerate
(as defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”);

 

(c)           the Calculation Agent will, as soon as practicable after 11.00
a.m. (London time) on each LIBOR Interest Determination Date or 11.00 a.m.
(Brussels time) on each EURIBOR Interest Determination Date (as the case may
be), determine the Rate of Interest and calculate the amount of interest payable
(the “Amount of Interest”) for the relevant Interest Period. “Rate of Interest”
means (A) if the Reference Rate is EURIBOR, the rate which is determined in
accordance with the provisions of paragraph 11(b), and (B) in any other case,
the rate which is determined in accordance with the provisions of paragraph
11(a).  The Amount of Interest shall be calculated by applying the Rate of
Interest to the Nominal Amount of one Note of each denomination, multiplying
such product by the actual number of days in the Interest Period concerned
divided by 360 or, if this Global Note is denominated in Sterling, by 365 and
rounding the resulting figure to the nearest amount of the above-mentioned
Specified Currency which is available as legal tender in the country or
countries (in the case of the euro) of the Specified Currency (with halves being
rounded upwards).  The determination of the Rate of Interest and the Amount of
Interest by the Calculation Agent named above shall (in the absence of manifest
error) be final and binding upon all parties;

 

(d)           a certificate of the Calculation Agent as to the Rate of Interest
payable hereon for any Interest Period shall be conclusive and binding as
between the Issuer and the bearer hereof;

 

(e)           the period beginning on the Issue Date and ending on the first
Interest Payment Date and each successive period beginning on an Interest
Payment Date and ending on the next succeeding Interest Payment Date is called
an “Interest Period” for the purposes of this paragraph 11; and

 

(f)            the Issuer will procure that a notice specifying the Rate of
Interest payable in respect of each Interest Period be published as soon as
practicable after the determination of the Rate of Interest.  Such notice will
be delivered to the clearing system(s) in which this Global Note is held at the
relevant time or, if this Global Note has been exchanged for bearer definitive
Notes pursuant to paragraph 7, will be published in a leading English language
daily newspaper published in London (which is expected to be the Financial
Times).

 

12.           Instructions for payment must be received at the offices of the
Issue and Paying Agent referred to above together with this Global Note as
follows:

 

(a)           if this Global Note is denominated in Japanese Yen, at least two
Business Days prior to the relevant payment date;

 

19

--------------------------------------------------------------------------------


 

(b)           if this Global Note is denominated in United States dollars or
Sterling, on or prior to the relevant payment date; and

 

(c)           in all other cases, at least one Business Day prior to the
relevant payment date.

 

As used in this paragraph, “Business Day” means:

 

(i)        a day other than a Saturday or Sunday on which commercial banks are
open for general business (including dealings in foreign exchange and foreign
currency deposits) in London; and

 

(ii)       in the case of payments in euro, a TARGET Business Day and, in all
other cases, a day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in the
principal financial centre in the country of the above-mentioned Specified
Currency.

 

13.           This Global Note shall not be validly issued unless manually
authenticated by Citibank, N.A. as Issue and Paying Agent.

 

14.           This Global Note and all matters arising from or connected with it
are governed by, and shall be construed in accordance with, English law.

 

15.

 

(a)           English courts:  The courts of England have exclusive jurisdiction
to settle any dispute (a “Dispute”) arising from or connected with this Global
Note.

 

(b)           Appropriate forum:  The Issuer agrees that the courts of England
are the most appropriate and convenient courts to settle any Dispute and,
accordingly, that it will not argue to the contrary.

 

(c)           Rights of the bearer to take proceedings outside England:  Clause
15(a) (English courts) is for the benefit of the bearer only.  As a result,
nothing in this clause 15 prevents the bearer from taking proceedings relating
to a Dispute (“Proceedings”) in any other courts with jurisdiction.  To the
extent allowed by law, the bearer may take concurrent Proceedings in any number
of jurisdictions.

 

(d)           Process agent:  The Issuer agrees that the documents which start
any Proceedings and any other documents required to be served in relation to
those Proceedings may be served on it by being delivered to Law Debenture
Corporate Services Limited at Fifth Floor, 100 Wood Street, London EC2V 7EX or,
if different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
Part XXIII of the Companies Act 1985.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the bearer addressed to the Issuer and
delivered to the Issuer or to the Specified Office of the Issue and Paying Agent
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, the bearer shall be entitled to
appoint such a person by written notice addressed to the Issuer and delivered to

 

20

--------------------------------------------------------------------------------


the Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This clause applies to Proceedings in England
and to Proceedings elsewhere.

 

16.           No person shall have any right to enforce any provision of this
Note under the Contracts (Rights of Third Parties) Act 1999, but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

AUTHENTICATED by

Signed on behalf of:

CITIBANK, N.A.

ECOLAB INC.

without recourse, warranty or liability and for
authentication purposes only

 

 

 

 

 

By:

 

 

By:

 

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

 

21

--------------------------------------------------------------------------------


 

SCHEDULE
Payments of Interest

 

The following payments of interest in respect of this Global Note have been
made:

 

Date
Made

 

Payment
From

 

Payment
To

 

Amount
Paid

 

Notation
on behalf
of Issue and
Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

Pro-forma Redemption or Interest Calculation
(Index linked Global Note)

 

This is the Redemption or Interest Calculation relating to the attached
index-linked Global Note:

 

 

Calculation Date:

 

 

 

Calculation Agent:

 

 

 

Redemption Amount:

to be calculated by the Calculation Agent as follows:

 

 

 

[Insert particulars of index and redemption calculation]

 

 

 

[Indicate whether the calculation refers to principal or coupon]

 

 

 

 

Confirmed:

 

 

 

 

 

For ECOLAB INC.

 

 

Note:      The Calculation Agent is required to notify the Issue and Paying
Agent for the Notes of the Redemption Amount immediately upon completing its
calculation of the same.

 

23

--------------------------------------------------------------------------------


 

Form of Multicurrency Definitive Note
(Interest Bearing/Discounted/Index-Linked) (Non-Sterling)

 

The Note covered hereby has not been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”) and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons.  Terms
used in this paragraph have the meanings given to them by Regulation S under the
Securities Act.

 

Any United States person who holds this Note or any Note covered hereby will be
subject to limitations under the United States income tax laws, including the
limitations provided in sections 165(j) and 1287(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”).  By accepting this Note
or any Note covered hereby, the holder represents and warrants that it is not a
United States person (other than an exempt recipient described in section
6049(b)(4) of the Code and regulations thereunder) and that it is not acting for
or on behalf of a United States person (other than an exempt recipient described
in section 6049(b)(4) of the Code and regulations thereunder).  Terms used in
this paragraph have the meanings given to them by the applicable provisions of
the Code and the regulations thereunder.

 

ECOLAB INC.
(incorporated under the laws of the State of Delaware)

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Specified Currency:

 

Denomination:

 

 

 

Nominal Amount:

 

Reference Rate:(4)                   months LIBOR/EURIBOR(1)

 

 

 

Calculation Agent:(2)

 

Fixed Interest Rate:(3)                                         %per annum

(Principal)

 

 

 

 

 

Margin:(4)                                                %

 

Calculation Agent:(4)

 

 

(Interest)

 

 

 

Interest Payment Dates:(5)

 

 

 

 

--------------------------------------------------------------------------------

(1)   Delete as appropriate.  The reference rate will be LIBOR unless this
Global Note is denominated in euro and the Issuer and the relevant Dealer agree
that the reference rate should be EURIBOR.

(2)   Complete for index-linked Notes only.

(3)   Complete for fixed rate interest bearing Notes only.

(4)   Complete for floating rate interest bearing Notes only.

(5)   Complete for floating rate interest bearing Notes only.

 

24

--------------------------------------------------------------------------------


 

1.             For value received, ECOLAB INC. (the “Issuer”) promises to pay to
the bearer of this Note on the above-mentioned Maturity Date:

 

(a)           the above-mentioned Nominal Amount; or

 

(b)           if this Note is index-linked, an amount (representing either
principal or interest) to be calculated by the Calculation Agent named above, in
accordance with the redemption or interest calculation, a copy of which is
attached to this Note and/or is available for inspection at the offices of the
Issue and Paying Agent referred to below,

 

together with interest thereon at the rate and at the times (if any) specified
herein.

 

All such payments shall be made in accordance with a note agency agreement dated
10 June 2003 between the Issuer and the issue and paying agent referred to
therein, a copy of which is available for inspection at the offices of Citibank,
N.A. (the “Issue and Paying Agent”) at 5 Carmelite Street, London EC4Y 0PA, and
subject to and in accordance with the terms and conditions set forth below.  All
such payments shall be made upon presentation and surrender of this Note at the
offices of the Issue and Paying Agent referred to above by transfer to an
account denominated in the above-mentioned Specified Currency maintained by the
bearer in the principal financial centre in the country of that currency or, in
the case of a Note denominated in euro, by euro cheque drawn on, or by transfer
to a euro account (or any other account to which euro may be credited or
transferred) maintained by the payee with, a bank in the principal financial
centre of any member state of the European Union. If, as was agreed by the EU
Council of Economic and Finance Ministers on 21 January 2003, the new directive
on the taxation of savings income is implemented, the Issuer will ensure that it
maintains an issue and paying agent in a member state of the European Union that
will not be obliged to withhold or deduct tax pursuant to such directive or any
law implementing or complying with, or introduced to conform to, such directive
(if such a member state of the European Union exists).  Payments to the bearer
of this Note shall not be made to an address or a bank account maintained within
the United States, the Notes may not be presented for payment within the United
States, and demand for payments under the Notes may not be made within the
United States.

 

2.             All payments in respect of this Note by or on behalf of the
Issuer shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed in any jurisdiction
through, in or from which such payments are made or any political subdivision or
taxing authority of or in any of the foregoing (“Taxes”).  If the Issuer or any
agent thereof is required by law or regulation to make any deduction or
withholding for or on account of Taxes, the Issuer shall, to the extent
permitted by applicable law or regulation, pay such additional amounts as shall
be necessary in order that the net amounts received by the bearer of this Note
after such deduction or withholding shall equal the amount which would have been
receivable hereunder in the absence of such deduction or withholding, except
that no such additional amounts shall be payable where this Note is presented
for payment:

 

25

--------------------------------------------------------------------------------


 

(a)           by or on behalf of a holder which is liable to such Taxes by
reason of its having some connection with the jurisdiction imposing the Taxes
other than the mere holding of this Note; or

 

(b)           where such deduction or withholding is imposed on a payment to an
individual and is required to be made pursuant to any European Union directive
on the taxation of savings (as was agreed by the EU Council of Economic and
Finance Ministers on 21 January 2003) or any law implementing or complying with,
or introduced in order to conform to, such directive; or

 

(c)           by or on behalf of a holder who would have been able to avoid such
withholding or deduction by presenting the relevant Note or Coupon to another
issue and paying agent in a member state of the European Union; or

 

(d)           more than 15 days after the Maturity Date or, if applicable, the
relevant Interest Payment Date or (in either case) the date on which payment
hereof is duly provided for, whichever occurs later, except to the extent that
the holder would have been entitled to such additional amounts if it had
presented this Note on the last day of such period of 15 days.

 

3.             The payment obligation of the Issuer represented by this Note
constitutes and at all times shall constitute a direct and unsecured obligation
of the Issuer ranking pari passu with all present and future unsecured and
unsubordinated indebtedness of the Issuer other than obligations preferred by
mandatory provisions of law.

 

4.             If the Maturity Date or, if applicable, the relevant Interest
Payment Date is not a Payment Business Day (as defined herein) payment in
respect hereof will not be made and credit or transfer instructions shall not be
given until the next following Payment Business Day (provided that, if such
postponed payment would have the effect of extending the tenor of the relevant
Note to more than 183 days, payment will be made and credit and transfer
instructions will be given, on the immediately preceding Payment Business Day)
and the bearer of this Note shall not be entitled to any adjustment to interest
or other sums in respect of such payment.

 

As used in this Note:

 

“Payment Business Day” means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency or (ii) if
the above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and

 

26

--------------------------------------------------------------------------------


 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

5.             This Note is negotiable and, accordingly, title hereto shall pass
by delivery and the bearer shall be treated as being absolutely entitled to
receive payment upon due presentation hereof (notwithstanding any notation of
ownership or other writing thereon or notice of any previous loss or theft
thereof).

 

6.             If this is an interest bearing Note, then:

 

(a)           notwithstanding the provisions of paragraph 1 above, if any
payment of interest in respect of this Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in part (a) or (b) (as the case may be) of
paragraph 1 shall be payable on such fifteenth day; and

 

(b)           upon each payment of interest (if any) prior to the Maturity Date
in respect of this Note, the Schedule hereto shall be duly completed by the
Issue and Paying Agent to reflect such payment.

 

7.             If this is a fixed rate interest bearing Note, interest shall be
calculated on the Nominal Amount as follows:

 

(a)           interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days at the above-mentioned Fixed Interest Rate with the resulting figure being
rounded to the nearest amount of the above-mentioned Specified Currency which is
available as legal tender in the country or countries (in the case of the euro)
of the Specified Currency (with halves being rounded upwards); and

 

(b)           the period beginning on the Issue Date and ending on the first
Interest Payment Date and each successive period beginning on an Interest
Payment Date and ending on the next succeeding Interest Payment Date is an
“Interest Period” for the purposes of this paragraph.

 

8.             If this is a floating rate interest bearing Note, interest shall
be calculated on the Nominal Amount as follows:

 

(a)           in the case of a Note which specifies LIBOR as the Reference Rate
on its face, the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR.  Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days.

 

As used in this Note:

 

27

--------------------------------------------------------------------------------


 

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
above-mentioned Specified Currency (as defined in the 2000 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period (a “LIBOR Interest Determination Date”), as if the Reset Date (as defined
in the ISDA Definitions) were the first day of such Interest Period and the
Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate; and

 

“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

(b)           in the case of a Note which specifies EURIBOR as the Reference
Rate on its face, the Rate of Interest will be the aggregate of EURIBOR and the
above-mentioned Margin (if any) above or below EURIBOR.  Interest shall be
payable on the Nominal Amount in respect of each successive Interest Period (as
defined below) from the Issue Date to the Maturity Date only, in arrear on the
relevant Interest Payment Date, on the basis of the actual number of days in
such Interest Period and a year of 360 days.

 

As used in this Note, “EURIBOR” shall be equal to EUR-EURIBOR-Telerate (as
defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”), as if
the Reset Date (as defined in the ISDA Definitions) were the first day of such
Interest Period and the Designated Maturity (as defined in the ISDA Definitions)
were the number of months specified on the face of this Note in relation to the
Reference Rate;

 

(c)           the Calculation Agent will, as soon as practicable after 11.00
a.m. (London time) on each LIBOR Interest Determination Date or 11.00 a.m.
(Brussels time) on each EURIBOR Interest Determination Date (as the case may
be), determine the Rate of Interest and calculate the amount of interest payable
(the “Amount of Interest”) for the relevant Interest Period. “Rate of Interest”
means (A) if the Reference Rate is EURIBOR, the rate which is determined in
accordance with the provisions of paragraph 8(b), and (B) in any other case, the
rate which is determined in accordance with the provisions of paragraph 8(a). 
The Amount of Interest shall be calculated by applying the Rate of Interest to
the Nominal Amount of one Note of each denomination, multiplying such product by
the actual number of days in the Interest Period concerned divided by 360 and
rounding the resulting figure to the nearest amount of the above-mentioned
Specified Currency which is available as legal tender in the country or
countries (in the case of the euro) of the Specified Currency (with halves being
rounded upwards).  The determination of the Rate of Interest and the Amount of
Interest

 

28

--------------------------------------------------------------------------------


 

by the Calculation Agent named above shall (in the absence of manifest error) be
final and binding upon all parties;

 

(d)           a certificate of the Calculation Agent as to the Rate of Interest
payable hereon for any Interest Period shall be conclusive and binding as
between the Issuer and the bearer hereof;

 

(e)           the period beginning on the Issue Date and ending on the first
Interest Payment Date and each successive period beginning on an Interest
Payment Date and ending on the next succeeding Interest Payment Date is called
an “Interest Period” for the purposes of this paragraph 8; and

 

(f)            the Issuer will procure that a notice specifying the Rate of
Interest payable in respect of each Interest Period be published as soon as
practicable after the determination of the Rate of Interest.  Such notice will
be delivered to the bearer of this Note, or if that is not practicable, will be
published in a leading English language daily newspaper published in London
(which is expected to be the Financial Times).

 

9.             Instructions for payment must be received at the offices of the
Issue and Paying Agent referred to above together with this Note as follows:

 

(a)           if this Note is denominated in Japanese Yen, at least two Business
Days prior to the relevant payment date;

 

(b)           if this Note is denominated in United States dollars, on or prior
to the relevant payment date; and

 

(c)           in all other cases, at least one Business Day prior to the
relevant payment date.

 

As used in this paragraph, “Business Day” means:

 

(i)            a day other than a Saturday or Sunday on which commercial banks
are open for general business (including dealings in foreign exchange and
foreign currency deposits) in London; and

 

(ii)           in the case of payments in euro, a TARGET Business Day and, in
all other cases, a day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in the
principal financial centre in the country of the above-mentioned Specified
Currency.

 

10.           This Note shall not be validly issued unless manually
authenticated by Citibank, N.A. as Issue and Paying Agent.

 

11.           This Note and all matters arising from or connected with it are
governed by, and shall be construed in accordance with, English law.

 

12.

 

(a)           English courts:  The courts of England have exclusive jurisdiction
to settle any dispute (a “Dispute”) arising from or connected with this Note.

 

29

--------------------------------------------------------------------------------


 

(b)           Appropriate forum:  The Issuer agrees that the courts of England
are the most appropriate and convenient courts to settle any Dispute and,
accordingly, that it will not argue to the contrary.

 

(c)           Rights of the bearer to take proceedings outside England:  Clause
12(a) (English courts) is for the benefit of the bearer only As a result,
nothing in this clause 12 prevents the bearer from taking proceedings relating
to a Dispute (“Proceedings”) in any other courts with jurisdiction.  To the
extent allowed by law, the bearer may take concurrent Proceedings in any number
of jurisdictions.

 

(d)            Process agent:  The Issuer agrees that the documents which start
any Proceedings and any other documents required to be served in relation to
those Proceedings may be served on it by being delivered to Law Debenture
Corporate Services Limited at Fifth Floor, 100 Wood Street, London EC2V 7EX or,
if different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
Part XXIII of the Companies Act 1985.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the bearer addressed to the Issuer and
delivered to the Issuer or to the Specified Office of the Issue and Paying Agent
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, the bearer shall be entitled to
appoint such a person by written notice addressed to the Issuer and delivered to
the Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This clause applies to Proceedings in England
and to Proceedings elsewhere.

 

13.           No person shall have any right to enforce any provision of this
Note under the Contracts (Rights of Third Parties) Act 1999, but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

AUTHENTICATED by

Signed on behalf of:

CITIBANK, N.A.

ECOLAB INC.

without recourse, warranty or liability and for
authentication purposes only

 

 

 

 

 

By:

 

 

By:

 

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULE
Payments of Interest

 

The following payments of interest in respect of this Note have been made:

 

Date
Made

 

Payment
From

 

Payment
To

 

Amount
Paid

 

Notation
on behalf
of Issue and
Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

Pro-forma Redemption or Interest Calculation
(Index linked Note)

 

This is the Redemption or Interest Calculation relating to the attached
index-linked Note:

 

 

Calculation Date:

 

 

 

Calculation Agent:

 

 

 

Redemption Amount:

to be calculated by the Calculation Agent as follows:

 

 

 

[Insert particulars of index and redemption calculation]

 

 

 

[Indicate whether the calculation refers to principal or coupon]

 

 

 

 

Confirmed:

 

 

 

 

 

For ECOLAB INC.

 

 

Note:      The Calculation Agent is required to notify the Issue and Paying
Agent for the Notes of the Redemption Amount immediately upon completing its
calculation of the same.

 

32

--------------------------------------------------------------------------------


 

Form of Definitive Note
(for use where the Issuer accepts the
proceeds of issue in the United Kingdom)

 

The Note covered hereby has not been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”) and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons.  Terms
used in this paragraph have the meanings given to them by Regulation S under the
Securities Act.

 

Any United States person who holds this Note or any Note covered hereby will be
subject to limitations under the United States income tax laws, including the
limitations provided in sections 165(j) and 1287(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”).  By accepting this Note
or any Note covered hereby, the holder represents and warrants that it is not a
United States person (other than an exempt recipient described in section
6049(b)(4) of the Code and regulations thereunder) and that it is not acting for
or on behalf of a United States person (other than an exempt recipient described
in section 6049(b)(4) of the Code and regulations thereunder).  Terms used in
this paragraph have the meanings given to them by the applicable provisions of
the Code and the regulations thereunder.

 

£[500,000][1,000,000]

 

ECOLAB INC.
(incorporated under the laws of the State of Delaware)

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Denomination:

 

Nominal Amount:(1)

 

 

(words and figures)

 

 

 

Reference Rate:(2)                                      months LIBOR

 

Calculation Agent:(3)

 

 

(Principal)

 

 

 

Fixed Interest Rate:(4)                                  %per annum

 

Margin:(5)                                                                             %

 

 

 

Calculation Agent:(6)

 

Interest Payment Dates:(7)

(Interest)

 

(Interest)

 

--------------------------------------------------------------------------------

(1)   Complete for Notes other than index-linked Notes.

(2)   Complete for floating rate interest bearing Notes only.

(3)   Complete for index-linked Notes only.

(4)   Complete for fixed rate interest bearing Notes only.

(5)   Complete for floating rate interest bearing Notes only.

(6)   Complete for floating rate interest bearing Notes only.

(7)   Complete for interest bearing Notes if interest is payable before the
Maturity Date.

 

33

--------------------------------------------------------------------------------


 

1.             For value received, ECOLAB INC. (the “Issuer”) promises to pay to
the bearer of this Note on the above-mentioned Maturity Date:

 

(a)           the above-mentioned Nominal Amount; or

 

(b)           if this Note is index-linked, an amount (representing either
principal or interest) to be calculated by the Calculation Agent named above, in
accordance with the redemption or interest calculation, a copy of which is
attached to this Note and/or is available for inspection at the offices of the
Issue and Paying Agent referred to below,

 

together with interest thereon at the rate and at the times (if any) specified
on the reverse of this Note.

 

All such payments shall be made in accordance with a note agency agreement dated
10 June 2003 between the Issuer and the issue and paying agent referred to
therein, a copy of which is available for inspection at the offices of Citibank,
N.A. (the “Issue and Paying Agent”) at 5 Carmelite Street, London EC4Y 0PA, and
subject to and in accordance with the terms and conditions set forth below.  All
such payments shall be made upon presentation and surrender of this Note at the
offices of the Issue and Paying Agent referred to above by transfer to a
sterling account maintained by the bearer in London.  If, as was agreed by the
EU Council of Economic and Finance Ministers on 21 January 2003, the new
directive on the taxation of savings income is implemented, the Issuer will
ensure that it maintains an issue and paying agent in a member state of the
European Union that will not be obliged to withhold or deduct tax pursuant to
such directive or any law implementing or complying with, or introduced to
conform to, such directive (if such a member state of the European Union
exists).  Payments to the bearer of this Note shall not be made to an address or
a bank account maintained within the United States, the Notes may not be
presented for payment within the United States, and demand for payments under
the Notes may not be made within the United States.

 

2.             All payments in respect of this Note by or on behalf of the
Issuer shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed in any jurisdiction
through, in or from which such payments are made or any political subdivision or
taxing authority of or in any of the foregoing (“Taxes”).  If the Issuer or any
agent thereof is required by law or regulation to make any deduction or
withholding for or on account of Taxes, the Issuer shall, to the extent
permitted by applicable law or regulation, pay such additional amounts as shall
be necessary in order that the net amounts received by the bearer of this Note
after such deduction or withholding shall equal the amount which would have been
receivable hereunder in the absence of such deduction or withholding, except
that no such additional amounts shall be payable where this Note is presented
for payment:

 

(a)           by or on behalf of a holder which is liable to such Taxes by
reason of its having some connection with the jurisdiction imposing the Taxes
other than the mere holding of this Note; or

 

34

--------------------------------------------------------------------------------


 

(b)           where such deduction or withholding is imposed on a payment to an
individual and is required to be made pursuant to any European Union directive
on the taxation of savings (as was agreed by the EU Council of Economic and
Finance Ministers on 21 January 2003) any law implementing or complying with, or
introduced in order to conform to, such directive; or

 

(c)           by or on behalf of a holder who would have been able to avoid such
withholding or deduction by presenting the relevant Note or Coupon to another
issue and paying agent in a member state of the European Union, or

 

(d)           more than 15 days after the Maturity Date or, if applicable, the
relevant Interest Payment Date or (in either case) the date on which payment
hereof is duly provided for, whichever occurs later, except to the extent that
the holder would have been entitled to such additional amounts if it had
presented this note on the last day of each 15 day period.

 

3.             The payment obligation of the Issuer represented by this Note
constitutes and at all times shall constitute a direct and unsecured obligation
of the Issuer ranking pari passu with all present and future unsecured and
unsubordinated indebtedness of the Issuer other than obligations preferred by
mandatory provisions of law.

 

4.             If the Maturity Date or, if applicable, the relevant Interest
Payment Date is not a Payment Business Day (as defined herein) payment in
respect hereof will not be made and credit or transfer instructions shall not be
given until the next following Payment Business Day (provided that, if such
postponed payment would have the effect of extending the tenor of the relevant
Note to more than 183 days, payment will be made and credit and transfer
instructions will be given, on the immediately preceding Payment Business Day)
and the bearer of this Note shall not be entitled to any adjustment to interest
or other sums in respect of such payment.  As used in this Note, “Payment
Business Day” means any day other than a Saturday or Sunday which is a day on
which commercial banks and foreign exchange markets settle payments and are open
for general business in London and in the place of payment.

 

5.             This Note is negotiable and, accordingly, title hereto shall pass
by delivery and the bearer shall be treated as being absolutely entitled to
receive payment upon due presentation hereof (notwithstanding any notation of
ownership or other writing thereon or notice of any previous loss or theft
thereof).

 

6.             This Note shall not be validly issued unless manually
authenticated by Citibank, N.A. as Issue and Paying Agent.

 

7.             This Note and all matters arising from or connected with it are
governed by, and shall be construed in accordance with, English law.

 

8.

 

(a)           English courts:  The courts of England have exclusive jurisdiction
to settle any dispute (a “Dispute”) arising from or connected with this Note.

 

35

--------------------------------------------------------------------------------


 

(b)           Appropriate forum:  The Issuer agrees that the courts of England
are the most appropriate and convenient courts to settle any Dispute and,
accordingly, that it will not argue to the contrary.

 

(c)           Rights of the bearer to take proceedings outside England:  Clause
8(a) (English courts) is for the benefit of the bearer only.  As a result,
nothing in this clause 8 prevents the bearer from taking proceedings relating to
a Dispute (“Proceedings”) in any other courts with jurisdiction.  To the extent
allowed by law, the bearer may take concurrent Proceedings in any number of
jurisdictions.

 

(d)           Process agent:  The Issuer agrees that the documents which start
any Proceedings and any other documents required to be served in relation to
those Proceedings may be served on it by being delivered to Law Debenture
Corporate Services Limited at Fifth Floor, 100 Wood Street, London EC2V 7EX or,
if different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
Part XXIII of the Companies Act 1985.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the bearer addressed to the Issuer and
delivered to the Issuer or to the Specified Office of the Issue and Paying Agent
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, the bearer shall be entitled to
appoint such a person by written notice addressed to the Issuer and delivered to
the Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This clause applies to Proceedings in England
and to Proceedings elsewhere.

 

9.             No person shall have any right to enforce any provision of this
Note under the Contracts (Rights of Third Parties) Act 1999, but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

AUTHENTICATED by

Signed on behalf of:

CITIBANK, N.A.

ECOLAB INC.

without recourse, warranty or liability and for
authentication purposes only

 

 

 

 

 

By:

 

 

By:

 

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

 

 

 

 

By:

 

 

 

 

 

(Authorised Signatory)

 

 

 

 

36

--------------------------------------------------------------------------------


 

[On the Reverse]

 

(A)          If this is an interest bearing Note, then:

 

(a)           notwithstanding the provisions of paragraph 1 above, if any
payment of interest in respect of this Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in part (a) or (b) (as the case may be) of
paragraph 1 shall be payable on such fifteenth day; and

 

(b)           upon each payment of interest (if any) prior to the Maturity Date
in respect of this Note, the Schedule hereto shall be duly completed by the
Issue and Paying Agent to reflect such payment.

 

(B)           If this is a fixed rate interest bearing Note, interest shall be
calculated on the Nominal Amount as follows:

 

(a)           interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 365
days at the above-mentioned Fixed Interest Rate with the resulting figure being
rounded to the nearest penny (with halves being rounded upwards); and

 

(b)           the period beginning on the Issue Date and ending on the first
Interest Payment Date and each successive period beginning on an Interest
Payment Date and ending on the next succeeding Interest Payment Date is an
“Interest Period” for the purposes of this paragraph (B).

 

(C)           If this is a floating rate interest bearing Note, interest shall
be calculated on the Nominal Amount as follows:

 

(a)           the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR.  Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 365 days.  As used in this Note, “LIBOR” shall be
equal to the rate defined as “LIBOR-BBA” in respect of Sterling (as defined in
the 2000 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc., as amended, updated or replaced as at the date of this Note
(the “ISDA Definitions”)) as at 11.00 a.m. (London time) or as near thereto as
practicable on the first day of the relevant Interest Period (the “LIBOR
Interest Determination Date”), as if the Reset Date (as defined in the ISDA
Definitions) were the first day of such Interest Period and the Designated
Maturity (as defined in the ISDA Definitions) were the number of months
specified on the face of this Note in relation to the Reference Rate;

 

(b)           the Calculation Agent will, as soon as practicable after 11.00
a.m. (London time) on the LIBOR Interest Determination Date, determine the Rate
of Interest

 

37

--------------------------------------------------------------------------------


 

and calculate the amount of interest payable (the “Amount of Interest”) for the
relevant Interest Period.  “Rate of Interest” means the rate which is determined
in accordance with the provisions of sub-paragraph (a) above.  The Amount of
Interest shall be calculated by applying the Rate of Interest to the Nominal
Amount of one Note of each denomination, multiplying such product by the actual
number of days in the Interest Period concerned divided by 365 and rounding the
resulting figure to the nearest penny.  The determination of the Rate of
Interest and the Amount of Interest by the Calculation Agent named above shall
(in the absence of manifest error) be final and binding upon all parties;

 

(c)           a certificate of the Calculation Agent as to the Rate of Interest
payable hereon for any Interest Period shall be conclusive and binding as
between the Issuer and the bearer hereof;

 

(d)           the period beginning on the Issue Date and ending on the first
Interest Payment Date and each successive period beginning on an Interest
Payment Date and ending on the next succeeding Interest Payment Date is called
an “Interest Period” for the purposes of this paragraph (C).

 

38

--------------------------------------------------------------------------------


 

SCHEDULE
Payments of Interest

 

The following payments of interest in respect of this Note have been made:

 

 

Date
Made

 

Payment
From

 

Payment
To

 

Amount
Paid

 

Notation
on behalf
of Issue and
Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

Pro-forma Redemption or Interest Calculation
(Index linked Note)

 

 

 

This is the Redemption or Interest Calculation relating to the attached
index-linked Note:

 

 

Calculation Date:

 

 

 

Calculation Agent:

 

 

 

Redemption Amount:

to be calculated by the Calculation Agent as follows:

 

 

 

[Insert particulars of index and redemption calculation]

 

 

 

[Indicate whether the calculation refers to principal or coupon]

 

 

 

 

Confirmed:

 

 

 

 

 

For ECOLAB INC.

 

 

Note:      The Calculation Agent is required to notify the Issue and Paying
Agent for the Notes of the Redemption Amount immediately upon completing its
calculation of the same.

 

40

--------------------------------------------------------------------------------


 

SIGNATURE PAGES

 

The Issuer

 

ECOLAB INC.

 

 

By:

/s/Mark D. Vangsgard

 

 

 

 

Mark D. Vangsgard

 

 

Address:

370 North Wabasha Street

 

St. Paul

 

MN 55102-1390

 

U.S.A.

 

 

Telephone:

+1 651 293 2157

Facsimile:

+ 1 651 293 2379

Attention:

Assistant Treasurer

 

 

 

 

The Agent

 

 

CITIBANK, N.A.

 

 

By:

/s/Marne Lidster

 

 

 

 

Marne Lidster

 

 

Address:

5 Carmelite Street

 

London EC4Y 0PA

 

 

Telephone:

+44 20 7508 3826

Telex No:

940500 CITIUK G

Facsimile:

+44 20 7508 3884

 

 

Attention:

Agency and Trust

 

41

--------------------------------------------------------------------------------